Title: To James Madison from George Davis, 23 August 1808
From: Davis, George
To: Madison, James



Sir,
Tripoli 23. August 1808.

Every occurrence which has taken place since the date of my last dispatches being noted in the Journal, the enclosed extracts therefrom, together with copies of my letters to Sidi Ahmet and Consul Pulis will, it is presumed, render any comments unnecessary.
His Excellency’s attention has been chiefly occupied for some months past in refitting and augmenting his marine, to which he has lately added four Xebeques.  His Cruizers capture Greeks, Sicilians and Neapolitans.  With high respect & consideration, I have the honor to be Sir, Your most obedient servant,

George Davis

